DETAILED ACTION
This communication is in respond to applicant’s amendment filed on May 11, 2022. Claims 1-2, 4, 6, 8-11, 13, 15, and 17-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 05/11/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Arguments:
“...the cited references fail to teach or suggest the claimed method or system providing a dedicated memory, which is part of a central computer and in which, data of the transportation vehicle are provided for retrieval by the mobile terminal via a controller of the transportation vehicle, is connected to one or more transportation vehicle-internal communication systems, wherein the authentication of the application on the authentication module based on the identification feature includes both transmitting the identification feature from the mobile terminal to a transportation vehicle-specific media playback system or a transportation vehicle-specific communication unit, and transmitting the identification feature from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the central computer, as specified in the independent claims. 
The Office Action, on page 10, recognized that Bloomcamp and Barrett fail to teach or suggest transmission of an identification feature from a transportation vehicle-specific media playback system or a transportation vehicle-specific communication unit to a central computer. For this feature, the Office Action has relied on Fulop to provide this teaching of a central computer. 
However, Fulop merely teaches that authentication may be provided in its system by a remote server. Thus, no reasonable interpretation of the combined teaching could teach or suggest the claimed configuration wherein a dedicated memory, which is part of a central computer and in which, data of the transportation vehicle are provided for retrieval by the mobile terminal via a controller of the transportation vehicle, is connected to one or more transportation vehicle-internal communication systems and authentication of the application on an authentication module is based on an identification feature, which includes both transmitting the identification feature from the mobile terminal to a transportation vehicle-specific media playback system or a transportation vehicle-specific communication unit, and transmitting the identification feature from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the central computer, as currently presented in the independent claims.” (Applicant’s Argument filed on 05/11/2022, pages 6-7)
Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as detailed in the rejection, a central computer (and implicitly, dedicated memory) and information for authenticating user being stored in the central computer is disclosed by Bloomcamp in at least col. 7, lines 43-48, “The On Board Diagnostic system access list and the information contained therein, i.e. access credentials, registered devices, and other information, may be stored at a location accessible through the network 116, such as the server 118, or at a location within the transportation vehicle 125”;  Bloomcamp further teaches transmitting the identification feature from the mobile terminal to the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit (Bloomcamp, col. 10, lines 7-15, authorization information sent from mobile device to the On Board Diagnostic system); the difference between Bloomcamp and the claimed limitation is how the last step of authentication being implemented --- i.e., Bloomcamp does not disclose “transmitting the identification feature from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the central computer”, however, this is clearly disclosed by Fulop --- Fulop disclosed the concept of forwarding authentication received from user (by a vehicle communication system) to a central server for verifying authenticity of user (Fulop, par 0005, “...a reading device integrated in a vehicle can communicate to a server so as the reading device reads the authentication data of the user from a token and transmits the information to a server, which checks the presence of a valid reservation for the user”); Therefore, Fulop disclosed an improvement that a transportation vehicle-specific communication unit receives and forwards authentication request from user to a server (i.e. central computer) for verification; One of ordinary skill in the art would have been capable of applying this known implementation of forward authentication request to central server disclosed by Fulop in the same manner to the prior art system of Bloomcamp, the results would have been predictable to one of ordinary skill in the art, i.e., one skilled in the art would have readily recognized that implementing a server (central computer) for handling user authentication requests from vehicle communication units would provide a centralized hence more efficient control of system access.   Use of known technique to improve similar system in the same way provided in the teachings of prior art is part of the ordinary capabilities of one skilled in the art. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Applicant’s Arguments:
“Bloomcamp teaches an onboard diagnostic system that can collect various vehicle parameters and share them with an authorized mobile device and application. In rejecting claims 3 and 13, now incorporated into the independent claims, the Office Action pointed out a general teaching in Bloomcamp of a mobile device that is blocked from accessing the system if it cannot be authenticated. However, the claims, as currently amended, further incorporate that the authenticated application on the mobile terminal is prevented from further accessing the communication systems, whereas Bloomcamp merely teaches the authentication process itself. For at least these reasons, Bloomcamp fails to teach or suggest the claimed invention. Fulop and Yamamoto were not cited for and fail to cure the above-identified deficiencies. Withdrawal of the rejection of independent claims 1 and 10, and respective dependent claims, is respectfully requested” (Applicant’s Argument filed on 05/11/2022, page 7)
Examiner’s Response:
The examiner respectfully disagrees. As detailed in the office action, this feature is taught by Barrett, in at least paragraph 0045, which disclosed that “the certification module 108 determines that mobile device 102 is authenticated at a level that permits the mobile device 102 to access events mapped from the CAN messages by the mapping platform 112 rather than accessing the native, raw CAN messages. For instance, mobile device 102 can be a device operated by a driver or passenger, with a mobile device application 106 that is configured to detect, respond to, or initiate events mapped from the CAN messages by the mapping platform 112. The events can be limited to those that have been determined to be appropriate for the authentication level of the mobile device 102. In this way, mobile device 102, in this example, is prevented from having full access to the raw CAN messages, thereby substantially limiting the ability of mobile device 102 to perform action that might damage the automobile 104 or put the passengers in danger”, i.e., preventing authenticated mobile application from accessing internal messages based on a level of authentication.

Claim Objections
Claim 8 is objected to because it is depending on claim 7 which has been cancelled.  
Claim 17 is objected to because it is depending on claim 16 which has been cancelled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,489,132 B1 to Bloomcamp et al. (hereinafter Bloomcamp) in view of US PG-PUB No. 2014/0121891 A1 to Barrett et al. (hereinafter Barrett) and US PG-PUB No. 2016/0152210 A1 to Fulop (hereinafter Fulop).
As per claim 1, Bloomcamp disclosed a method for securely accessing data of a transportation vehicle (Bloomcamp, Abstract, a method of updating an on board diagnostic system of a transportation vehicle using mobile device), the method comprising: 
providing a mobile terminal on which there is installed an application to use data of the transportation vehicle (Bloomcamp, col. 1, lines 41-67, and col. 3, lines 4-33, mobile device is registered with transportation vehicle for accessing an On Board Diagnostic system of the vehicle, the access is implemented by invoking an application on the mobile device); 
providing a dedicated memory, which is part of a central computer (Bloomcamp, col. 7, lines 43-47, “The On Board Diagnostic system access list and the information contained therein, i.e. access credentials, registered devices, and other information, may be stored at a location accessible through the network 116, such as the server 118”, a server is a central computer) and in which, data of the transportation vehicle are provided for retrieval by the mobile terminal via a controller of the transportation vehicle (Bloomcamp, col. 4, lines 49-61, the On Board Diagnostic system gather information about the transportation vehicle to be access by mobile device, the location in the On Board Diagnostic system that stores the gathered information about the transportation vehicle corresponds to the claimed dedicated memory; the processor in the On Board Diagnostic system corresponds to the claimed controller), wherein the controller is connected to one or more transportation vehicle-internal communication systems (Bloomcamp, col. 4, lines 49-61, “In an embodiment, the On Board Diagnostic system 130 may be configured to gather information about the transportation vehicle 125. ...the On Board Diagnostic system 130 may communicate with various sensors throughout the transportation vehicle 125. In some contexts, such information may be referred to as diagnostic information.”); 
authenticating the application on an authentication module based on an identification feature (Bloomcamp, col. 3, lines 17-33, “When the user of the transportation vehicle invokes an application on his/her mobile device to request access to the On Board Diagnostic system of the transportation vehicle, the mobile device may receive an authorization request from the On Board Diagnostic system. The mobile device may present a prompt to the user requesting the user to input established user credentials, for example credentials linked to the user in the mobile device's profile on the On Board Diagnostic system access list. The user credentials may comprise a username and password, user credentials, a Personal Identification Number (PIN), or other authorization information. The mobile device may transmit these user credentials to the On Board Diagnostic system”); and 
providing read access to the dedicated memory for the application on the mobile terminal in response to successful authentication (Bloomcamp, col. 3, lines 17-33, “...The mobile device may transmit these user credentials to the On Board Diagnostic system, and the On Board Diagnostic system may grant the mobile device access to the On Board Diagnostic system in response to successful receipt of the user credentials from the mobile device”),
wherein the authentication of the application on the authentication module based on the identification feature includes transmitting the identification feature from the mobile terminal to the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit (Bloomcamp, col. 10, lines 7-15, authorization information sent from mobile device to the On Board Diagnostic system);
Bloomcamp further disclosed the controller prevents the application on the mobile terminal from accessing the one or more transportation vehicle-internal communication systems (Bloomcamp, col. 7, lines 35-38, “The access credentials may help prevent unauthorized parties from accessing the On Board Diagnostic system 130 from the user's mobile device 102”, i.e., the on board diagnostic system prevents application on the mobile device from accessing data when authentication fail); 
Bloomcamp does not explicitly disclose the controller prevents authenticated application from accessing the one or more transportation vehicle-internal communication systems, however, in an analogous art in controlling access to vehicle resource from mobile device, Barrett disclosed preventing authenticated application from accessing vehicle-internal communication systems (Barrett, par 0045, “the certification module 108 determines that mobile device 102 is authenticated at a level that permits the mobile device 102 to access events mapped from the CAN messages by the mapping platform 112 rather than accessing the native, raw CAN messages. For instance, mobile device 102 can be a device operated by a driver or passenger, with a mobile device application 106 that is configured to detect, respond to, or initiate events mapped from the CAN messages by the mapping platform 112. The events can be limited to those that have been determined to be appropriate for the authentication level of the mobile device 102. In this way, mobile device 102, in this example, is prevented from having full access to the raw CAN messages, thereby substantially limiting the ability of mobile device 102 to perform action that might damage the automobile 104 or put the passengers in danger”, i.e., preventing authenticated mobile application from accessing internal messages based on a level of authentication); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Bloomcamp to incorporate the concept of multi-level authentication based access control as disclosed by Barrett, such modification would provide improved system security and safety as suggested by Barrett (Barrett, par 0045);
Bloomcamp further disclosed information for authenticating user may be stored in a central computer (Bloomcamp, col. 7, lines 43-47, “The On Board Diagnostic system access list and the information contained therein, i.e. access credentials, registered devices, and other information, may be stored at a location accessible through the network 116, such as the server 118”), but does not explicitly disclose “transmitting the identification feature from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the central computer”,  however, in an analogous art in vehicle resource access control, Fulop disclosed the concept of forwarding authentication received from user (by a vehicle communication system) to a central server for verifying authenticity of user (Fulop, par 0005, “...a reading device integrated in a vehicle can communicate to a server so as the reading device reads the authentication data of the user from a token and transmits the information to a server, which checks the presence of a valid reservation for the user”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of  Bloomcamp to incorporate the concept of authenticating access request to vehicle via transmitting authentication information to a server for validation as disclosed by Fulop, such implementation will provide increased system efficiency by providing a centralized management for user information in a single repository.

As per claim 2, Bloomcamp-Barrett-Fulop disclosed the method of claim 1, wherein the controller is designed to retrieves data of the transportation vehicle to be stored in the dedicated memory via the one or more transportation vehicle-internal communication systems (Bloomcamp, col. 4, lines 49-61, “In an embodiment, the On Board Diagnostic system 130 may be configured to gather information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may be configured to gather information about fluid levels, tire pressure, major systems of the transportation vehicle 125, the engine of the transportation vehicle 125, malfunctions, damages, internal temperatures, installed software, installed firmware, and/or other information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may communicate with various sensors throughout the transportation vehicle 125. In some contexts, such information may be referred to as diagnostic information.”). 

As per claim 4, Bloomcamp-Barrett-Fulop disclosed the method of claim 1, wherein the authentication module is a component of the central computer that communicates with the mobile terminal and the transportation vehicle (Bloomcamp, col. 7 line 67 – col. 8, line 2, “Upon receipt of valid access credentials, the mobile device 102 may be allowed to access the On Board Diagnostic system 130.”, the authentication module is a component of a transportation vehicle-specific communication unit; and Fig. 1, OBD as part of vehicle has access to network 116; also, col. 7, lines 43-48, “The On Board Diagnostic system access list and the information contained therein, i.e. access credentials, registered devices, and other information, may be stored at a location accessible through the network 116, such as the server 118, or at a location within the transportation vehicle 125”, which also indicates the authentication module connects to server 118 via network connection, i.e., has Internet access; Fulop, par 0005, “...a reading device integrated in a vehicle can communicate to a server so as the reading device reads the authentication data of the user from a token and transmits the information to a server, which checks the presence of a valid reservation for the user”; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein). 

As per claim 8, Bloomcamp-Barrett-Fulop disclosed the method of claim 7, further comprising: 
transmitting data of the transportation vehicle from the one or more transportation vehicle-internal communication systems to the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit (Bloomcamp, col. 4, lines 49-61, “...the On Board Diagnostic system 130 may be configured to gather information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may be configured to gather information about fluid levels, tire pressure, major systems of the transportation vehicle 125, the engine of the transportation vehicle 125, malfunctions, damages, internal temperatures, installed software, installed firmware, and/or other information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may communicate with various sensors throughout the transportation vehicle 125. In some contexts, such information may be referred to as diagnostic information.”); 
transmitting data of the transportation vehicle from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the mobile terminal (Bloomcamp, col. 3, lines 55-63, “...once the mobile device has been given access to the On Board Diagnostic system, the user may view diagnostic information gathered by the On Board Diagnostic system. Diagnostic information may comprise information about fluid levels, information about tire pressure, information about detected damages and/or malfunctions, information about major vehicle systems, and/or other information.”); 
transmitting data of the transportation vehicle from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the central computer; or 
transmitting data of the transportation vehicle from the central computer to the mobile terminal (Bloomcamp, col. 8, lines 44-60, “...the On Board Diagnostic system 130 may request an update from the network 116 in response to determining that an update may be beneficial. The request may be sent from the head unit 132 or from the On Board Diagnostic system attachment. Alternatively, an update request may be sent from the mobile device 102 to the network 116 or to the On Board Diagnostic system 130 which may then relay the request to the network 116. In response to receiving the update request, the network 116 may send updated and/or new software and/or firmware to the transportation vehicle 125. In some cases, the update may be sent from a service delivery platform of the network 116. The updated and/or new software and/or firmware may be taken from the server 118 or from another location, such as a data store, accessible through the network 116. The update may be sent to the head unit 132, to the On Board Diagnostic system attachment, or to the mobile device 102.”). 

As per claim 9, Bloomcamp-Barrett-Fulop disclosed the method of claim 1; Bloomcamp does not explicitly disclose the application on the mobile terminal retrieves the data of the transportation vehicle via an application programming interface; however, Barrett disclosed application on the mobile terminal retrieves the data of the transportation vehicle via an application programming interface (Barrett, par 0054, the mobile device application 106 includes an ability to perform an API call to obtain data from automobile 104); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Bloomcamp to incorporate the application programming interface for mobile device to access vehicle data as disclosed by Barrett, using of application programming interface would provide increased efficiency and portability. 

Claims 10-11, 13 and 17-18 recite substantially the same limitations as claims 1-2, 4 and 8-9, respectively, in the form of a system implementing the corresponding method, therefore, they are rejected under the same rationale.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp in view of Barrett and Fulop as applied to claim 1 above, and further in view of US PG-PUB No. 2017/0195324 A1 to Yamamoto (hereinafter Yamamoto).
As per claim 6, Bloomcamp-Barrett-Fulop disclosed the method of claim 1; Bloomcamp further disclosed the identification feature can be a variety of forms (Bloomcamp, col. 3, lines 25-28, “The user credentials may comprise a username and password, user credentials, a Personal Identification Number (PIN), or other authorization information”, also col. 7, lines 26-35), but does not explicitly disclose the identification feature comprises a token and/or a certificate; however, in an analogous art in vehicle data access control, Yamamoto disclosed using token for authenticating mobile device for access vehicle resources (Yamamoto, par 0035, keys or tokens are used by vehicle head unit to authenticate mobile device); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Bloomcamp to incorporate the using token for authenticating mobile devices to transportation vehicle as disclosed by Yamamoto, since using of token instead of username and password would add an additional layer of security thus more desirable. 

Claim 15 recites substantially the same limitations as claim 6, in the form of a system implementing the corresponding method, therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491